Citation Nr: 0711257	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  00-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to February 
1986.  He died in November 1994, and the appellant is his 
surviving spouse.  

This case has previously come before the Board.  The 
Secretary and the appellant (the parties) filed a joint 
motion for remand.  In November 2005, the Court vacated that 
part of the Board's August 2004 decision that denied service 
connection for the cause of the veteran's death.  In June 
2006, the Board remanded the issue to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died on 
November [redacted], 1994 due to acute gastrointestinal hemorrhage 
and duodenal ulcer with entesocaval fistula; a significant 
contributing condition to the veteran's death was an air 
embolus.

2.  A chronic acquired gastrointestinal disorder or air 
embolus was not shown in active service; and peptic ulcer 
disease was not shown to be disabling to a compensable degree 
during the first post service year.

3.  At the time of the veteran's death, service connection 
was in effect for ligamentous injury of the left ankle and 
hypertension, both rated as noncompensable.

4.  The competent and probative medical evidence establishes 
that there is no nexus between the cause of the veteran's 
death and his service-connected disabilities, or any other 
incident of service.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by service, 
presumptively related to service, or causally related to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a), 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form DD-214 shows that the veteran was 
awarded several medals, including the Vietnam Service Medal 
and Vietnam Campaign Medal.  

The service medical records, which included records from the 
Madigan Army Medical Center (MAMC), showed that an August 
1966 record noted that the veteran complained of a one-day 
history of lower abdominal cramps without nausea and 
vomiting.  The physical examination revealed a slightly 
distended muscular abdomen.  No diagnosis was provided.  The 
November 1985 retirement physical examination report showed 
that the veteran's abdomen and viscera were clinically 
evaluated as normal.  On the retirement Report of Medical 
History, the veteran reported a negative response to the 
questions of whether he had or had had "frequent 
indigestion," "stomach, liver, or intestinal trouble," and 
"tumor, growth, cyst, cancer."  

The report of a May 1986 VA examination conducted in 
connection with an unrelated claim, showed that the 
examination of the veteran's abdomen was negative.

The certificate of death showed that the veteran died on 
November [redacted], 1994.  The death certificate listed the 
immediate cause of the veteran's death as due to acute 
gastrointestinal hemorrhage and duodenal ulcer with 
entesocaval fistula.  An other significant contributing 
condition was air embolus.

VA treatment records, dated from May 1987 to November 1994, 
which included records from MAMC, showed that a September 
1991 record noted that the veteran presented with complaints 
of upset stomach and vomiting.  He indicated that he had not 
been feeling very good for the past one and one-half weeks.  
He reported that he had a decrease in appetite and decrease 
in weight of two to five pounds.  The assessment was viral 
syndrome.  

An August 1994 record noted that he reported that in "May 
83," he was hospitalized for mild chronic gastritis and 
duodenitis.  Another notation on the record indicated that 
duodenal ulcers were discovered by an 
esophagogastroduodenoscopy (EGD) in "May 93."  

Records, dated in 1995, noted that he was hospitalized on 
November 13, 1994 for complaints of nausea and vomiting.  It 
was noted that he had previously been found to have anemia in 
April and May 1993, and that an EGD had been performed that 
revealed a duodenal ulcer.  An autopsy performed on the 
veteran revealed the cause of death to be an enterocaval 
fistula due to peptic ulcer disease due to Zollinger-Ellison 
Syndrome (ZES), with cardiac air embolism as a contributing 
factor.  

Group Health Cooperation medical records, dated from March 
1993 to December 1993, noted no relevant findings.

In February 1995, a letter was received by the AOJ from the 
Chief of the Gastroenterology Service at MAMC.  Dr. A. M. T. 
explained that the final autopsy report stated that the cause 
of death was from an enterocaval fistula, which meant a 
direct connection from the small intestines into the inferior 
vena cava, that was a large vessel.  It was felt that the 
fistulous tract (hole) was due to peptic ulcer disease due to 
ZES.  She noted that ZES had been diagnosed on the basis of a 
tumor called a gastrinoma that was located in his duodenum.  
She indicated that such a tumor would cause increased acid 
secretion and would result in ulcers.  She further reported 
that the ulcers were often complicated by bleeding or 
perforation (a hole).  Dr. A. M. T. summarized that the 
veteran died as a result of the gastrinoma (tumor responsible 
for increased acid production) causing ulcerations 
complicated by both acute intestinal hemorrhage (bleeding) 
and an enterocaval fistula formation (hole from the small 
intestinal ulcer into the large blood vessel).  

In VA Form 9, received by the AOJ in May 1995, the appellant 
contended that the veteran had a tumor that developed as a 
result of exposure to Agent Orange, which contributed to his 
death.  The appellant maintained that since exposure to Agent 
Orange had been found to cause cancer of the lungs, larynx, 
and trachea just by breathing in the chemicals, then 
certainly the same chemicals would cause tumors of the 
intestines by ingestion.  The appellant asserted that the 
veteran had ulcers during service and was treated for ulcers 
by military medical personnel.

The December 1996 VA Form 646 showed that the appellant also 
maintained that the veteran was treated for ulcers 
immediately after his discharge from service.

In a December 1997 statement, retired serviceman, E. R. D., 
reported that the veteran had worked for him from 1967 to 
1968.  E. R. D. indicated that they met again in June 1987 
and over the "next year or so," they had occasions to talk, 
and that the veteran had some problems with his stomach and 
that he was aware the veteran was consuming antacids.  

In a January 1998 statement, the veteran's sister-in-law 
reported that during a period from about 1984 until the 
veteran's death, she observed a change in him.  She indicated 
that the veteran had appeared to be losing weight and that he 
was under doctor care for stomach problems.

In a February 1998 statement, the appellant noted that the 
veteran took Tums, Maalox, and any other antacid to settle 
his stomach during service.  The appellant reported that the 
veteran started to experience stomach problems in 1983 or 
1984 while he was in Germany.  The appellant noted that the 
veteran would throw up his food.  

In statements, received in July 1999 and February 2000, and 
July 2000 VA Form 9s, the appellant contended that the 
veteran was treated for a stomach disorder and ulcer at the 
MAMC during service and he was also treated within one year 
from his discharge from service.

In an April 2001 letter, the veteran's son reported that the 
veteran was in "failing" health from 1984 until his death.  
The veteran's son noted that he witnessed his father 
experience severe stomach pain and witnessed his constant use 
of over the counter and prescription drugs such as antacids 
to relieve his pain.  

In April 2001, the appellant presented testimony at a local 
hearing at the RO that was similar to comments made in 
various statements of record.  She testified that the veteran 
started to go to MAMC for his stomach problems in 1984.  She 
recalled taking the veteran to MAMC "many times" for his 
stomach problems.  She testified that she was informed by 
Group Health that the veteran's records had been destroyed 
after a certain amount of time.  

VA Form 21-8359, dated in August 2001, showed that records, 
dated from 1984 to 1994, were requested from MAMC.  Service 
medical records and VA treatment records from MAMC, dated 
from March 1963 to November 1994, were received in 2002.

Duplicate statements from the appellant, E. R. D., and the 
veteran's sister-in-law, dated in February 1998, December 
1997, and January 1998, respectively, were received by the 
AOJ in November 2002.

In VA Form 21-4138 dated in August 2003, the appellant's 
authorized representative reported that the appellant wanted 
consideration of whether the contributing factor in the 
veteran's death was related to his "service-connected" PTSD.  
The appellant wanted consideration of medical evidence that 
showed a connection between hypertension and PTSD.

In a statement received by the AOJ in August 2003, M. L. S., 
LICSW, reported that research indicated that there was a 
connection between PTSD and hypertension.  M. L. S. 
referenced the results of studies conducted.  M. L. S. noted 
that the clinical data supported the position that 
individuals with PTSD demonstrated higher levels of 
cardiovascular arousal across settings.  M. L. S. reported 
that PTSD was associated with greater psychiatric comorbidity 
and attempted suicide, increased frequency of bronchial 
asthma, hypertension, and peptic ulcer.

In July 2006, the MAMC advised that no additional records 
were available.  

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In June 2006, the appellant was 
sent VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, a 
document issued in November 2006 constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  The appellant had competent representation and 
opportunity for a hearing.  The record shows that the 
appellant was able to meaningfully participate in the 
adjudication of the claim.  Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in June 2006.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the claimant about the information and evidence VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting that the appellant inform the AOJ of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board notes that a July 2006 response from 
the Madigan Army Medical Center states no additional records 
were available.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp.2005); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If not shown during service, service connection may 
nevertheless be granted for peptic ulcer disease if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002 & Supp.2005); 38 C.F.R. § 3.312(a) (2006).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2006).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2006).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2006); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).

Analysis

The Board notes that during the veteran's lifetime, service 
connection was in effect for ligamentous injury of the left 
ankle and hypertension, both rated as noncompensable.

The Board observes that the medical evidence of record is 
contrary to the appellant's statements concerning the onset 
of the veteran's stomach problems.  The medical evidence of 
record does not show or tend to show that the veteran's death 
was in any way related to his service.  Other than an 
isolated episode of abdominal cramps noted in 1966, service 
medical records and VA treatment records do not document 
chronic complaints of ulcers or stomach problems during 
service.  Significantly, the veteran denied that he had 
stomach problems at his retirement physical examination 
conducted in November 1985.  

The veteran also underwent a VA physical examination in May 
1986 within one year from his discharge from service.  At 
that time, he did not complain of ulcers or stomach problems 
and an examination of the abdomen was negative.  The Board 
places less weight or probative value on the appellant's 
statements and statements from E.R. D., the veteran's sister-
in-law, and the veteran's son, concerning the onset of the 
veteran's stomach problems, than it does on the 
contemporaneous, objective medical records and reports.  

While an August 1994 VA treatment record noted that the 
veteran reported that he was hospitalized for mild chronic 
gastritis and duodenitis in "May 83," elsewhere on the same 
record it was noted that duodenal ulcers were actually 
discovered by an EGD in "May 93."  The service medical 
records do not document any hospitalizations in 1983 for 
stomach problems.  Thus, there is no evidence coincident with 
service that relates to a disability manifested by ulcers.  
38 C.F.R. § 3.303 (2006).  Moreover, the medical evidence of 
record does not show that peptic ulcers manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2006).

The appellant contends that the tumor described in detail by 
Dr. A. M. T. in her February 1995 letter, developed as the 
result of the veteran's exposure to Agent Orange during his 
service in the Republic of Vietnam.  Under the authority 
granted by the Agent Orange Act of 1991, VA has determined 
that presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for any disorders 
other than those for which VA has found a positive 
association between the disorder and such exposure.

It is not clear whether the veteran actually served in the 
Republic of Vietnam (a requirement for establishing 
presumptive service connection on the basis of herbicide 
exposure) or served out of country in direct support of 
operations in Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2006).  
Regardless, VA has not determined that a positive association 
exists between exposure to herbicides and the subsequent 
development of ulcers, gastrinoma, or any other disease 
process that caused the veteran's death.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2006).  Moreover, the record does not 
contain any competent opinion relating the veteran's ulcers, 
gastrinoma, or any other disease process that caused the 
veteran's death to exposure to herbicide agents.

The appellant also contends that the veteran's "service-
connected" PTSD aggravated his hypertension which contributed 
to his death.  In an August 2003 statement, M. L. S. reported 
that research indicated that there was a connection between 
PTSD and hypertension.  The Board notes that service 
connection had not been established for PTSD during the 
veteran's lifetime.  Also, there is no medical evidence of 
record that the veteran has ever been diagnosed with PTSD.  
According to Dr. A. M. T. and other medical evidence of 
record, the veteran died of ZES/gastrinoma causing 
ulcerations complicated by both acute intestinal hemorrhage 
and an enterocaval fistula formation with cardiac air 
embolism.  The medical evidence does not show that PTSD and 
hypertension were principal or contributory causes of the 
veteran's death.  Thus, the medical evidence does not show a 
causal relationship between the disease processes determined 
to have caused the veteran's death and an incident of his 
military service.

The Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Because the appellant is not a medical expert, her 
assertions of a relationship between the veteran's peptic 
ulcers and his military service, cannot constitute competent 
evidence of such a relationship.  In the absence of competent 
medical evidence of a link between the disease processes 
determined to have caused the veteran's death and his period 
of service, service connection for the cause of the veteran's 
death may not be established.

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


